                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

WILLIAM TODD LARIMORE,

          Plaintiff,

v.                             Case No:   2:16-cv-434-FtM-29MRM

DONALD   SAWYER,    in   his
individual    capacity    as
facility Director of The
Florida   Civil   Commitment
Center and J. LAMOUR, in his
individual    capacity    as
facility Director of The
Florida   Civil   Commitment
Center - Medical Doctor,

          Defendants.


                         ORDER AND OPINION

     This matter comes before the Court on Defendants Sawyer and

Lamour's Motion to Dismiss (Doc. #22, Motion).       Plaintiff, an

involuntarily civilly committed resident of the Florida Civil

Commitment Center (“FCCC”) in Arcadia, Florida, 1 initiated this

action by filing a complaint pursuant to 42 U.S.C. § 1983 against




     1   Florida’s Involuntary Civil Commitment for Sexually
Violent Predators Act was enacted in Florida “to create a civil
commitment procedure for the long-term care and treatment of
sexually violent predators.” Fla. Stat. § 394.910, et seq. A person
who is found, after a hearing, to be a “sexually violent predator”
is “committed to the custody of the Department of Children and
Family Services for control, care, and treatment until such time
as the person’s mental abnormality or personality disorder has so
changed that it is safe for the person to be at large.” Id. at §
394.917.
Defendants Donald Sawyer, the Director of the FCCC, and J. Lamour,

a medical doctor at the FCCC (Doc. #1).                   Plaintiff’s Amended

Complaint     (Doc.   #21,   “Amended    Complaint”)       is    the     operative

complaint    before   the    Court. 2 The     Amended     Complaint         attaches

exhibits,      including      various        FCCC     resident          grievance,

communication, and sick call forms, and documents relating to a

criminal investigation involving FCCC resident Jose Santiago (Doc.

#21-1).      Liberally construing the Amended Complaint, Plaintiff

attempts to state a failure to protect claim and constitutionally

deficient 3 medical    indifference     as    well   as    pendent      state   law

medical malpractice claims against Defendant Dr. Donald Sawyer,

Director of Florida Civil Commitment Center, and Dr. Lamour, the

medical doctor at the FCCC, in their individual capacities.                     Doc.

#21 at 1 (specifying on cover sheet that each Defendant is named

in   their   “individual     capacity.”).      According        to    the   Amended

Complaint, on March 5, 2015, FCCC resident Santiago “viciously

attacked” Plaintiff while he was in his bed sleeping causing

Plaintiff     to   sustain   serious    bodily      injuries,        necessitating




      2The Court previously granted Plaintiff’s construed motion
to amend his complaint filed in response to Defendants’ previous
motion to dismiss. See Doc. #20.
      3Plaintiff is a civil detainee and not a prisoner. Thus, in
evaluating Defendants’ alleged liability this Court uses the
“professional judgment” standard” from Youngberg v. Romero, 457
U.S. 307, 322 (1982), instead of the “deliberate indifference”
standard under the Eight Amendment.



                                   - 2 -
Plaintiff “to be rushed to an outside hospital.”                     Id. at 8-10.

Plaintiff    complains       that   “there    was    no     staff    on    post”    in

Plaintiff’s housing unit and the attacker “has a long history of

viscously attacking other residents at [the] FCCC” with weapons

but was “allowed access to be around residents unsupervised” which

resulted in the attack on Plaintiff.                 Id. at 8.       In early May

2015, Plaintiff requested medical care for the “constant pain” in

his “head, face, and neck that was becoming unbearable” and was

caused by the injuries he sustained during the attack.                    Id. at 10.

Because he was not receiving any relief from the pain and his

symptoms and pain were getting worse, Plaintiff made requests to

be seen by an outside nerve specialist.               Id.    Between March 2015

and September 2015, Plaintiff “submitted multiple communication

forms” to both Dr. Lamour and Dr. Sawyer, but no action was taken

until “two-years” later when he was sent to nerve specialist who

advised him “he should had [sic] been to see him sooner.”                    Id. at

10.

      Defendants, in their Motion state “it is unclear” whether the

Amended    Complaint    is     attempting     to    set     forth    a    deliberate

indifference    claim    against      Defendants      Sawyer     and      Lamour    in

connection with the March 5, 2015 attack that occurred in which

Plaintiff was seriously injured, or a deliberate indifference

claim     against   Defendants      Sawyer     and     Lamour       regarding      the

healthcare rendered to Plaintiff because of the attack.                    Doc. #22



                                      - 3 -
at ¶ 3-4.     As relief, Defendants request the Court to dismiss the

case “while giving Plaintiff leave to amend to clarify whether he

is simply bringing a medical deliberate indifference claim.”                Id.

at 6.   Plaintiff filed a response to the Motion and clarifies he

is attempting to state a claim for violations of his civil rights

due to Defendants failure to protect him from an assault by another

resident and a claim for Defendants’ deliberate indifference in

delaying necessary medical care and surgery for the injuries

Plaintiff sustained from the assault.         Doc. #23.       Although framed

as a Motion to Dismiss, the Court construes the Motion as a motion

for a more definite statement pursuant to Fed R. Civ. P. 12(e).

      A court may grant a motion for a more definite statement where

a pleading is “so vague or ambiguous that a party cannot be

reasonably required to frame a responsive pleading.”             Fed. R. Civ.

P. 12(e).     “Motions for more definite statement are disfavored in

light of the liberal pleading requirements of the Federal Rules of

Civil Procedure and are not to be used as a substitution for

discovery.”     Graham v. Citi Trends, Inc., Case No. 07–CIV-80005,

2007 WL 2412841, at *2 (S.D. Fla. Aug. 21, 2007).         The issue before

the   Court    is   whether   Plaintiff’s     Complaint   is    sufficiently

specific to place Defendants on notice of the claims against each

of them.

      Upon    review,   the   Court   finds   the   Amended    Complaint,    as

currently drafted, sufficiently alleges a claim of deliberate



                                      - 4 -
indifference to Plaintiff’s medical care as to both Defendants

Lamour and Defendant Sawyer, 4               but is vague as to whether it is

stating a claim of a constitutional violation for failure to

protect as to either Defendant.                 Considering Plaintiff’s pro se

status, the Court will afford Plaintiff one final opportunity to

amend his complaint to include a claim for failure to protect,

should he desire to do so.

       In    preparing      his     Second    Amended   Complain,    Plaintiff    is

advised that a complaint satisfies the pleading requirements of

Fed. R. Civ. P. 8 by simply giving the defendant fair notice of

what the plaintiff’s claims are and the grounds upon which they

rest.        Conley v. Gibson, 355 U.S. 41 (1957).                   However, the

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.”                Bell Atlantic Corp. v. Twombly, 550

U.S.       544,   556    (2007)     (abrogating      Conley    in   part).     This

“plausibility           standard”     requires      that   a   plaintiff     allege

sufficient facts “to raise a reasonable expectation that discovery

will reveal evidence” that supports the plaintiff’s claim.                       Id.

Specifically, “[w]hile a complaint . . . does not need detailed


       4
       In addition to the amended Complaint alleging that Plaintiff
sent numerous grievances to both Dr. Lamour and Dr. Sawyer (Doc.
#21 at 11, ¶ 25), the exhibits appended to the Amended Complaint
include a resident request sent directly to Mr. Sawyer in which
Plaintiff complains that he has repeatedly been requesting medical
care for over one year from Dr. Lamour to no avail and implores
Dr. Sawyer to assist him in obtaining medical care. Doc. #21-1
at 10.



                                         - 5 -
factual allegations . . . a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.”        Id. at 555 (citations omitted).

Thus,       “the-defendant-unlawfully       harmed   me   accusation”     is

insufficient.       Ashcroft v. Iqbal, 566 U.S. 662, 678.      “Nor does a

complaint suffice if it tenders naked assertions devoid of further

factual enhancement.”        Id.

       To sustain a failure to protect claim under the Fourteenth

Amendment, 5 the plaintiff must show that the government had an

affirmative duty of protection.          Hilderbrand v. Sanders, 495 F.

App’x 6, 7 (11th Cir. 2012).       “In general, the government does not

violate the Due Process Clause of the Fourteenth Amendment by

failing to protect an individual against private violence.”               Id.

at 7 (citing DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489

U.S.       189,   195   (1989)).   However,    the   courts   recognize   an

affirmative duty of protection is imposed on the government where

it undertakes affirmative acts in restraining an individual’s

freedom      through    incarceration,   institutionalization,    or   other




       5
       Plaintiff is a civil detainee and not a prisoner. Thus, in
evaluating Defendants’ alleged liability this Court uses the
“professional judgment” standard” from Youngberg v. Romero, 457
U.S. 307, 322 (1982), instead of the “deliberate indifference”
standard under the Eight Amendment.



                                    - 6 -
similar limitation of personal liberty.               DeShaney, 489 U.S. at

190.

       Because    Plaintiff    is   civilly     committed    “the   Constitution

imposes upon [FCCC officials] a corresponding duty to assume some

responsibility for [Plaintiff’s] safety and general well-being.”

Id. at 200.        Thus, an “official’s deliberate indifference to a

known, substantial risk of serious harm” to a detainee “violates

the Fourteenth Amendment.”          Cottone v. Jenne, 326 F.3d 1352, 1358

(11th Cir. 2003).        However, not every injury inflicted “translates

into constitutional liability.”          Farmer v. Brennan, 511 U.S. 825,

834 (1994).       “Merely negligent failure to protect an inmate from

an attack does not justify liability under § 1983.”                   Goodman v.

Kimbrough,       718   F.3d   1325,   1332    (11th   Cir.    2013)    (internal

quotations    and      citations    omitted).      Rather,    to    show   that   a

defendant was deliberately indifferent to the risk that plaintiff

would be injured, a plaintiff must be able to prove that the

defendant had subjective knowledge of the risk of serious harm and

disregarded that risk by conduct that rises beyond negligence.

Id.    In other words, plaintiff must demonstrate that the defendant

was aware of specific facts from which an inference could be drawn

that a substantial risk of serious harm exists and that the

official drew that inference.          Purcell v. Toombs County, 400 F.3d

1313, 1319–20 (11th Cir. 2005).              Circumstantial evidence can be

used to show that an official had requisite knowledge.                     Farmer,



                                      - 7 -
511 U.S. at 842.         Consequently, evidence of past attacks which

were “longstanding, pervasive, well-documented, or expressly noted

by [] officials in the past” may be enough to find that the official

had actual knowledge. Id.          However, general knowledge that an

inmate is a problem inmate with a well-documented history of prison

disobedience who is prone to violence is not enough.                 Carter v.

Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003).

     ACCORDINGLY, it is hereby ORDERED:

     1.    Defendants Sawyer and Lamour's Motion to Dismiss (Doc.

#22), construed     as    a   motion    for    more   definite   statement,   is

GRANTED.

     2.    Plaintiff shall file an amended complaint within thirty

(30) days of the date on this Order.

     3.    The Clerk shall provide Plaintiff with a blank civil

rights complaint form bearing the above-captioned case number

marked “Second Amended Complaint” for Plaintiff’s use in preparing

his amended complaint.

     DONE and ORDERED at Fort Myers, Florida, this                  25th      day

of March, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                                       - 8 -
